Citation Nr: 0113765	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  00-18 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated at 50 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from May 1967 to February 
1970.

By rating decision in March 1997, service connection was 
granted for PTSD.  This appeal arises from the June 2000 
rating decision from the Pittsburgh, Pennsylvania Regional 
Office (RO) that continued the evaluation of the veteran's 
service connected PTSD at 50 percent.  A Notice of 
Disagreement was filed in August 2000 and a Statement of the 
Case was issued in August 2000.  A substantive appeal was 
filed in August 2000 with a request for a hearing at the RO 
before a local hearing officer.  In September 2000, the 
above-mentioned RO hearing was held.


REMAND

During the pendency of this appeal, there has been a 
significant change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to its duty-to-assist obligation, and supercedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991). 

Of record is a statement from Robert L. Cook, M.D., from 
January 2000 regarding the veteran's absence from work due to 
being sick.  The reason for his absence was not specified.  
Further, the veteran has reported treatment by a private 
provider.  Treatment records from Dr. Cook and any other 
private provider should be obtained.  As well, any recent 
treatment records not already included in the claims file 
from the Pittsburgh, Pennsylvania VA Medical Center should be 
obtained. 

It is noted that in an October 2000 VA treatment record, the 
veteran reported his income came from pension, benefits, or 
Social Security.  Therefore, it is unclear whether the 
veteran is in receipt of Social Security disability benefits 
or disability benefits from the State of Pennsylvania.  The 
veteran should be contacted to ascertain this, and, if he is 
in receipt of such benefits, the VA must obtain a copy of the 
Social Security Administration (SSA) or State government 
decision granting benefits to the appellant and the medical 
records upon which any award of benefits was based.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The VA examiner in May 2000 reported that the veteran's 
alcoholism was, in part, an attempt to self medicate himself.  
This raises an inferred claim of service connection for 
alcoholism as secondary to the service connected psychiatric 
disability.  In this regard, the RO's attention is directed 
to the case of Allen v. Principi, 237 F.3d 1368 (2001).  
("Veterans can only recover [for an alcohol or drug abuse 
disability secondary to a service-connected disability] if 
they can adequately establish that their alcohol or drug 
abuse disability is secondary to or is caused by their 
primary service-connected disorder.  We foresee that such 
compensation would only result where there is clear medical 
evidence establishing that the alcohol or drug abuse 
disability is indeed caused by a veteran's primary service-
connected disability . . . ." (overruling Barela v. West, 11 
Vet. App. 280 (1998))).  This issue should be addressed in 
connection with the current claim.

The veteran's representative contended in a February 2001 
Informal Brief that the veteran was unemployed due to his 
service connected PTSD.  The veteran and his representative 
have raised an informal claim of entitlement to a total 
disability rating based on individual unemployability.  In 
view of the fact that this question is closely intertwined 
with the issue before the Board and to avoid piecemeal 
adjudication, this issue should be addressed by the RO. 

Moreover, a new VA examination should be provided in order to 
fully evaluate the veteran's service connected PTSD and the 
cause of his alcoholism.  In addition, a determination 
regarding the effect of the service connected psychiatric 
disability on the veteran's ability to work is needed.

The rating criteria for mental disorders as contained in 
38 C.F.R. Part 4, Diagnostic Code 9411 (as in effect from 
November 7, 1996) are as follows:

A 50 percent evaluation is to be assigned 
for occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for 
occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships).

A 100 percent evaluation is provided for 
total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

The veteran's attention is directed to the following 
regulations.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

Under the circumstances of this case, further development is 
necessary.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  The issues to be 
addressed in determining compliance with 
this Act are an increased rating for PTSD, 
whether alcoholism is secondary to PTSD 
and whether a total disability rating 
based on individual unemployability is 
warranted.

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated him for 
PTSD in recent years and any alcoholism 
prior to and since discharge from 
service.  Thereafter, the RO should 
obtain legible copies of all records that 
have not already been obtained, including 
from the Pittsburgh, Pennsylvania VAMC 
and Robert L. Cook, M.D.

Dr. Cook should additionally be requested 
to explain what disabilities rendered the 
veteran unable to attend work or a two or 
more week period in January 2000, as 
noted in Dr. Cook's January 22, 2000 
statement. 
 
3.  The RO should additionally ascertain 
whether the veteran is in receipt of 
Social Security disability benefits or 
disability benefits from the State of 
Pennsylvania.  If so, the RO should 
contact the appropriate agency and obtain 
legible copies of the decision that 
awarded disability benefits to the 
veteran and the medical records upon 
which it was based.  All records must be 
associated with the claims folder.

4.  Thereafter, the veteran should be 
afforded a VA psychiatric examination in 
order to determine the current severity 
of his service connected PTSD and whether 
his alcoholism was caused by his service 
connected PTSD.  The claims file should 
be made available to and reviewed by the 
examiner in connection with the 
examination, and the examiner should so 
indicate.  All indicated special tests 
and studies should be accomplished.  

I.  The examiner should take a work 
history since the termination of the 
veteran's employment with the 
Department of Corrections.  This 
should include the name of any 
employer, dates of employment, hours 
worked per week, salary and whether 
any concessions are being made 
because of the service connected 
disability.  

II.  The examiner should determine 
whether it is at least as likely as 
not (50/50) that any alcoholism is 
proximately due to or the result of 
or is being aggravated by the 
service connected PTSD.  The 
underlined standard of proof should 
be utilized in formulating a 
response.  If alcoholism is being 
aggravated by PTSD, the degree of 
aggravation should be quantified to 
the extent feasible.

III.  The examination report must 
contain sufficient clinical 
information so that the Board may 
address each and every criteria set 
forth in DC 9411 (as in effect 
currently and as cited above).  
However, the examiner should not 
assign a numerical rating for this 
disability.  

IV.  The examiner should provide a 
full multiaxial evaluation.  The 
examiner should also assign a 
numerical score on the Global 
Assessment of Functioning Scale (GAF 
Scale) with an explanation as to its 
meaning. 

V.  The examiner should indicate the 
effect of the veteran's PTSD (and 
any alcoholism which is determined 
by the examiner to be secondary to 
the PTSD) on the veteran's ability 
to pursue substantially gainful 
employment.  Advancing age is not a 
factor to be considered in such 
decision.  

5.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record. 

6.  The RO should adjudicate the claims 
of secondary service connection for 
alcoholism and a total disability rating 
based on individual unemployability.  In 
the event either issue is unfavorable to 
the veteran, it should be discussed in a 
Supplemental Statement of the Case which 
should be forwarded to the veteran and 
his representative.  The veteran and his 
representative are advised of the need to 
file a timely substantive appeal in the 
event either decision is unfavorable.  
Without such substantive appeal, the 
Board will not have jurisdiction to 
address this matter.

7.  If the issue listed on the title page 
of this decision remains adverse to the 
veteran in any way, he and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case.  The Supplemental Statement of the 
Case should additionally include 
consideration and a discussion of 
38 C.F.R. § 3.655 if the veteran fails to 
appear for the scheduled examination.  In 
such case, the RO should include a copy 
of the notification letter in the claims 
file as to the date the examination was 
scheduled and the address to which 
notification was sent.  The SSOC should 
additionally include a discussion of all 
evidence received since the last 
statement of the case was issued.  The 
veteran and his representative should 
then be afforded an opportunity to 
respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




